DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending since the 
Advisory Action mailed on August 25, 2022

The objection to claim 15 is withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn; however, note that they have been rewritten below in light of Applicant’s latest Amendment.




Response to Arguments

Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. As a first matter the Examiner will note that the added limitations to independent claims 1 and 15 have little if any patentable weight.    
Claims 1 and 15 have been amended to additionally require “wherein the electrical parameter is the current and electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode and the measurement of the current occurs at a time after the electricity is applied.”  At best, this wherein clause only recites two capabilities of the detection device – that it can measure current versus time produced in the sensor and that apply 0.35 V, versus a Ag/AgCl reference electrode, to the sensor electrodes.  
In any event, the device of Bishop as modified by Dai is capable of performing these operations.  As acknowledged by Applicant, Bishop discloses performing chronoamperometry (see Electrochemical Detection on Bishop page 302).  One of ordinary skill in the electrochemical sensor art would know that this electroanalytical technique involves applying a voltage across sensor electrodes and measuring the resulting current over time.1   Also, as acknowledged by Applicant, Bishop discloses applying + 0.45 V to the sensor, albeit versus Ag instead of Ag/Ag/AgCl and Dai discloses using +0.6 V versus silver ink  Thus, there is a reasonable expectation that the detection device could apply 0.35 V, versus a Ag/AgCl reference electrode, to the sensor.
Applicant argues, “Bishop does not use a calibration curve to determine the glucose concentration in the sample.”  While it is true that Bishop does not explicitly disclose using a calibration curve to determine the glucose concentration in the sample, it would be obvious to do so as Bishop does disclose a linear relationship between glucose concentration and current, for each of three sensor reaction chemistries.  See Bishop Figure 2 and the first column on Bishop page 303, after equation (5).  Just “eyeballing” the data points in Bishop Figures 2(A)-(C) reveals a linear relationship in each graph, which would be a calibration curve.  This is explicitly stated in equation (6).
.  Applicant argues, “The parameters used by Bishop and Dai for measurement of glucose in tears and blood respectively are different from the measurement parameters in amended claims 1 and 15. Accordingly, the claimed invention is nonobvious.”  However, this not surprising – one of ordinary skill in the electrochemical sensor art would expect that the operational parameters for using the device to measure glucose in tears would be different from those used to measure glucose in saliva.  The question is whether the parameters are radically different for measuring glucose in saliva rather than measuring glucose in tears; that is, whether the device of Bishop as modified by Dai could be used as is or whether substantial further modification would be needed for using it to measure glucose in saliva.  The preceding discussion indicates to the Examiner that little or no modification would be needed.  
For these reasons Applicant’s arguments are considered non-persuasive.    


Claim Objections

Claims 1, 15, and 16 are objected to because of the following informalities:
a) in claims 1 and 15   “a Ag/AgCl” should be – an Ag/AgCl --; and
b) in claim 16, line 1, -- are – should be inserted between “reagents” and “dried”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 1 recites the limitation "the current [italicizing by the Examiner]" in line 9.  There is insufficient antecedent basis for this limitation in the claim;

b) claim 1 recites the limitation "the electrode"(singular) in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim;

c) claim 1 recites the limitation “wherein the electrical parameter is the current and electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode and the measurement of the current occurs at a time after the electricity is applied.”  This limitation includes the method step “electricity is applied . . . .”  However, claim 1 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;

d) claim 1 recites ” electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode”.  It Is not clear whether the senor or at least the device actually includes a Ag/AgCl reference electrode or that if the reference electrode were a Ag/AgCl electrode the applied voltage would be 0.35 V;

e) claim 1 recites “the measurement of the current occurs at a time after the electricity is applied.”   This appears to be a method step (of measurement).  However, claim 1 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;

f) claim 15 recites the limitation "the current [italicizing by the Examiner]" in line 8.  There is insufficient antecedent basis for this limitation in the claim;

g) claim 15 recites the limitation "the electrode"(singular) in line 8.  There is insufficient antecedent basis for this limitation in the claim;

h) claim 15 recites the limitation “wherein the electrical parameter is the current and electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode and the measurement of the current occurs at a time after the electricity is applied.”  This limitation includes the method step “electricity is applied . . . .”  However, claim 15 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;

i) claim 15 recites ” electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode”.  It Is not clear whether the senor or at least the device actually includes a Ag/AgCl reference electrode or that if the reference electrode were a Ag/AgCl electrode the applied voltage would be 0.35 V;

j) claim 15 recites “the measurement of the current occurs at a time after the electricity is applied.”   This appears to be a method step (of measurement).  However, claim 15 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;

k) claim 18 recites “wherein the current measurement is compared to a glucose calibration curve”.  This appears to be a method step (of measurement).  However, claim 18 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;
  
l) claim 19 recites “wherein the device provides the concentration of glucose in saliva from the current measurement in about 1 minute.”  This appears to be a method step.  However, claim 19 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;

m) claim 22 recites “wherein the current measurement is compared to a glucose calibration curve”.  This appears to be a method step (of measurement).  However, claim 22 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;
n) claim 23 recites “wherein the device provides the concentration of glucose in saliva from the current measurement in about 1 minute.”  This appears to be a method step.  However, claim 23 is a device claim, so if published as is in a patent the Public would not know whether they had to perform this method step in order to infringe the claimed device;



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 4, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al., “A Disposable Tear Glucose Biosensor – Pat 1: Design and Concept Testing” Journal of Diabetes Science and Technology volume 4, issue 2, March 2010 (“Bishop”) as evidenced by Inzelt and in view of Mingzhi Dai Dissertation, “Synthesis, Characterizations and Applications of Mesoporous Carbon,” Arizona State University, December 2012 (hereafter “Dai”), Cha et al. US 2014/0262830 A1 (hereafter “Cha”), and Chen et al., “A disposable single—use electrochemical sensor for the detection of uric acid in human whole blood,” Sensors and Actuators B 110 (2005) 364-369 (hereafter “Chen”).
Addressing claim 1, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).
Bishop, though, does not disclose further including in the sensor “a mesoporous carbon coating on one or more of the electrodes…”
Dai discloses a mesoporous carbon amperometric glucose sensor comprising a mesoporous carbon coating on one or more of the electrodes.  See the chapter 4 title on page Dai 128, and the full paragraph on page 133.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a mesoporous carbon coating on one or more of the electrodes as taught by Dai in the sensor of Bishop because
(1) Dai found 

    PNG
    media_image1.png
    642
    701
    media_image1.png
    Greyscale

		(see Dai page 139), and
	 

    PNG
    media_image2.png
    517
    649
    media_image2.png
    Greyscale

	
	(Dai page 147); and

	(2) there is a reasonable expectation of success as the Zensor, which Dai modified with the mesoporous carbon (see again Dai page 133), is very similar in structure and composition to the sensor of Bishop.  To wit, both the Zensor and the sensor of Bishop comprise a working electrode made from screen-printed conductive carbon ink, a counter electrode made from screen-printed conductive carbon ink, an Ag/AgCl reference electrode, and a PBS buffered reagent comprising a glucose selective enzyme and ferricyanide as a redox mediator (see Dai page 133 last paragraph and page 135 last paragraph; in Bishop see Electrochemical Detection and Glucose Assay Development, both of which are on page 302.  
Neither Bishop nor Dai using the device to detect glucose in saliva, although Bishop discloses that the sensor could be used to measure glucose in tears (see the Bishop title and Abstract), and Dai discloses measuring glucose in blood (see Dai 
page 145, penultimate sentence).  However, since the device of Bishop as modified by Dai is otherwise the same structurally and compositionally to that of claim 1, and since tears, blood, and saliva are all aqueous body fluids, barring a contrary showing, such as unexpected results, the device of Bishop as modified by Dai is presumed to be inherently capable of also being able to be used to detect glucose in saliva.    
As for the claim 1 limitation “wherein the electrical parameter is the current . . . . and the measurement of the current occurs at a time after the electricity is applied…”, 
Bishop discloses performing chronoamperometry (see Electrochemical Detection on Bishop page 302).  One of ordinary skill in the electrochemical sensor art would know that this electroanalytical technique involves applying a voltage across sensor electrodes and measuring the resulting current over time.2   
As for the claim 1 limitation “. . . and electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode . . . .”, as a first matter it is not clear whether the senor actually includes a Ag/AgCl reference electrode or that if the reference electrode were a Ag/AgCl electrode the applied voltage would be 0.35 V.   In any event, Bishop discloses measuring glucose concentration in a tear sample rather than a saliva sample.  One of ordinary skill in the elecrtochemical sensor art would expect that if the sample in which the target analyte (here glucose) is changed that applied voltage would have to be altered.  Barring evidence to the contrary, such as unexpected results, to have the electricity is applied to the electrode be at 0.35 V versus a Ag/AgCl reference electrode is prima facie obvious as just routine optimization of a known result effective variable3, especially when it is not much different than the 0.45 V versus a silver ink pseudoreference electrode ( -72 mV vs Ag/AgCl) used in Bishop (see Electrochemical Detection on Bishop page 302).  As shown by Cha, which discloses a method for determining tear glucose concentration with blood glucose test strips, it was known at the time of the effective filing date of the application to experiment with different applied voltages to see which one will minimize errors from interferants in the sample.  See in Cha the title, Tables 3-5, and paragraph [0026].       
As for having the reference electrode be a Ag/AgCl reference electrode, if the claim actually does require this feature, Chen discloses a three-electrode test strip for detecting uric acid in human whole blood.  This test strip includes a pseudo-reference electrode that was formed by screen-printing a commercial silver ink (see the title and Abstract); the pseudo-reference electrode in Bishop is also made of silver ink (see Electrochemical Detection on Bishop page 302).  Although Chen found the silver ink pseudo-reference to be adequate, Chen did find that the Ag ink electrode could possibly introduce measurement error due to its susceptibility to being converted to oxides. For more precise measurements Ag/Ag/Cl is preferred.  See the first paragraph of 3.1 Optimization of the three-electrode configuration on page 366.  Thus, to have the Ag pseudo-reference electrode in the sensor of  Bishop as evidenced by Inzelt and in view of Dai and Cha instead be Ag/AgCl is just substitution of one known pseudo-reference electrode in the electrochemical sensor art for another with predictable results.  Indeed, Bishop even discloses,

    PNG
    media_image3.png
    272
    762
    media_image3.png
    Greyscale

	See Bishop page 302.
  The choice of Ag or Ag/AgCl for the reference electrode will largely be based on manufacturing convenience versus desired sensor precision.  
 









Addressing claim 4, for the additional limitation of this claim note the following in Bishop

    PNG
    media_image4.png
    324
    505
    media_image4.png
    Greyscale

See Bishop page 301.


Addressing claim 15, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).
	Bishop, though, does not disclose further including in the sensor “a mesoporous carbon coating on one or more of the electrodes…”
Dai discloses a mesoporous carbon amperometric glucose sensor comprising a mesoporous carbon coating on one or more of the electrodes.  See the chapter 4 title on page Dai 128, and the full paragraph on page 133.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a mesoporous carbon coating on one or more of the electrodes as taught by Dai in the sensor of Bishop because
(1) Dai found 

    PNG
    media_image1.png
    642
    701
    media_image1.png
    Greyscale

		(see Dai page 139), and


    PNG
    media_image2.png
    517
    649
    media_image2.png
    Greyscale

	
	(Dai page 147); and

	(2) there is a reasonable expectation of success as the Zensor, which Dai modified with the mesoporous carbon (see again Dai page 133), is very similar in structure and composition to the sensor of Bishop.  To wit, both the Zensor and the sensor of Bishop comprise a working electrode made from screen-printed conductive carbon ink, a counter electrode made from screen-printed conductive carbon ink, an Ag/AgCl reference electrode, and a PBS buffered reagent comprising a glucose selective enzyme and ferricyanide as a redox mediator (see Dai page 133 last paragraph and page 135 last paragraph; in Bishop see Electrochemical Detection and Glucose Assay Development, both of which are on page 302.  
Neither Bishop nor Dai using the device to detect glucose in saliva, although Bishop discloses that the sensor could be used to measure glucose and tears (see the Bishop title and Abstract), and Dai discloses measuring glucose in blood (see Dai page 145, penultimate sentence).  However, since the device of Bishop as modified by Dai is otherwise the same structurally and compositionally to that of claim 1, and since tears, blood, and saliva are all aqueous body fluids, barring a contrary showing, such as unexpected results, the device of Bishop as modified by Dai is presumed to be inherently capable of also being able to be used to detect glucose in saliva.    
As for the claim 15 limitation “wherein the electrical parameter is the current . . . . and the measurement of the current occurs at a time after the electricity is applied…”, 
Bishop discloses performing chronoamperometry (see Electrochemical Detection on Bishop page 302).  One of ordinary skill in the electrochemical sensor art would know that this electroanalytical technique involves applying a voltage across sensor electrodes and measuring the resulting current over time.4   
As for the claim 15 limitation “. . . and electricity is applied to the electrode at 0.35 V versus a Ag/AgCl reference electrode . . . .”, as a first matter it is not clear whether the senor actually includes a Ag/AgCl reference electrode or that if the reference electrode were a Ag/AgCl electrode the applied voltage would be 0.35 V.   In any event, Bishop discloses measuring glucose concentration in a tear sample rather than a saliva sample.  One of ordinary skill in the elecrtochemical sensor art would expect that if the sample in which the target analyte (here glucose) is changed that applied voltage would have to be altered.  Barring evidence to the contrary, such as unexpected results, to have the electricity is applied to the electrode be at 0.35 V versus a Ag/AgCl reference electrode is prima facie obvious as just routine optimization of a known result effective variable5, especially when it is not much different than the 0.45 V versus a silver ink pseudoreference electrode ( -72 mV vs Ag/AgCl) used in Bishop (see Electrochemical Detection on Bishop page 302).  As shown by Cha, which discloses a method for determining tear glucose concentration with blood glucose test strips, it was known at the time of the effective filing date of the application to experiment with different applied voltages to see which one will minimize errors from interferants in the sample.  See in Cha the title, Tables 3-5, and paragraph [0026].       
As for having the reference electrode be a Ag/AgCl reference electrode, if the claim actually does require this feature, Chen discloses a three-electrode test strip for detecting uric acid in human whole blood.  This test strip includes a pseudo-reference electrode that was formed by screen-printing a commercial silver ink (see the title and Abstract); the pseudo-reference electrode in Bishop is also made of silver ink (see Electrochemical Detection on Bishop page 302).  Although Chen found the silver ink pseudo-reference to be adequate, Chen did find that the Ag ink electrode could possibly introduce measurement error due to its susceptibility to being converted to oxides. For more precise measurements Ag/Ag/Cl is preferred.  See the first paragraph of 3.1 Optimization of the three-electrode configuration on page 366.  Thus, to have the Ag pseudo-reference electrode in the sensor of  Bishop as evidenced by Inzelt and in view of Dai and Cha instead be Ag/AgCl is just substitution of one known pseudo-reference electrode in the electrochemical sensor art for another with predictable results.  Indeed, Bishop even discloses,

    PNG
    media_image3.png
    272
    762
    media_image3.png
    Greyscale

	See Bishop page 302.
  The choice of Ag or Ag/AgCl for the reference electrode will largely be based on manufacturing convenience versus desired sensor precision.











Addressing claim 16, for the additional limitation of this claim note the following in Bishop

    PNG
    media_image4.png
    324
    505
    media_image4.png
    Greyscale

See Bishop page 301.

Addressing claim 17, for the additional limitations of this claim note that Bishop discloses making chronoamperometric measurements 10 seconds after applying the potential to the sensor, which shares an endpoint with the claimed time range of between 10 seconds and 20 seconds.  See the last sentence of Electrochemical Detection on page 302 and the Figure 2 caption.   Also, see MPEP 2144.05 regarding the obviousness of similar and overlapping ranges.    




Addressing claims 18, while Bishop does not explicitly disclose using a calibration curve to determine the glucose concentration in the sample, it would be obvious to do so as Bishop does disclose a linear relationship between glucose concentration and current, for each of three sensor reaction chemistries.  See Bishop Figure 2 and the first column on Bishop page 303, after equation (5).  Just “eyeballing” the data points in Bishop Figures 2(A)-(C) reveals a linear relationship in each graph, which would be a calibration curve.  This is explicitly stated in equation (6).  The use of such linear relationships as shown in Bishop Figure 2 as calibration curves was common at the time of the effective filing date of the application in the electrochemical sensor art, especially for glucose sensing.  See, for example, Cha Figure 1 and paragraph [0008].  




Addressing claim 19, for the additional limitation of this claim note that Bishop discloses making chronoamperometric measurements only 10 seconds after applying the potential to he sensor.  See the last sentence of Electrochemical Detection on 
page 302 and the Figure 2 caption.   Also, Cha discloses experimented with measurement times and found 

    PNG
    media_image5.png
    87
    422
    media_image5.png
    Greyscale

See Cha paragraph [0020].
	Thus, barring evidence to the contrary, such as unexpected results, to have the device provide the concentration of glucose in saliva from the current measurement in about 1 minute is just due to routine optimization (most linearity and lowest detection limit) and moreover is known specific time value in the electrochemical sensor art  for displaying glucose concentration.


 	Addressing claim 20, the additional limitation of this claim recites a property of the device.  It has been established that when the structure and composition recited in the prior art reference is identical to that claim the claimed properties are presumed inherent.  See MPEP 2112.01.  Thus, the device of Bishop as evidenced by Inzelt and in view of  Dai, Cha, and Chen is presumed to have a dynamic range for determining glucose concentrations in saliva from 1.23 mg/dL to 247.07 mg/dL.  Moreover, this property is largely substantiated by Bishop Figure 2.  For all three sensor reaction chemistries in this figure the device can detect, for example, glucose concertation of 100 µM.  Using 
180.156 g/ml as the molecular weight of glucose, a few calculations show that 
100 µM glucose = 1.80156 mg/dL, which is within the claimed dynamic range.  





Addressing claim 21, for the additional limitations of this claim note that Bishop discloses making chronoamperometric measurements 10 seconds after applying the potential to the sensor, which shares an endpoint with the claimed time range of between 10 seconds and 20 seconds.  See the last sentence of Electrochemical Detection on page 302 and the Figure 2 caption.   Also, see MPEP 2144.05 regarding the obviousness of similar and overlapping ranges.    


Addressing claims 22, while Bishop does not explicitly disclose using a calibration curve to determine the glucose concentration in the sample, it would be obvious to do so as Bishop does disclose a linear relationship between glucose concentration and current, for each of three sensor reaction chemistries.  See Bishop Figure 2 and the first column on Bishop page 303, after equation (5).  Just “eyeballing” the data points in Bishop Figures 2(A)-(C) reveals a linear relationship in each graph, which would be a calibration curve.  This is explicitly stated in equation (6).  The use of such linear relationships as shown in Bishop Figure 2 as calibration curves was common at the time of the effective filing date of the application in the electrochemical sensor art, especially for glucose sensing.  See, for example, Cha Figure 1 and paragraph [0008].  



Addressing claim 23, for the additional limitation of this claim note that Bishop discloses making chronoamperometric measurements only 10 seconds after applying the potential to he sensor.  See the last sentence of Electrochemical Detection on 
page 302 and the Figure 2 caption.   Also, Cha discloses experimented with measurement times and found 

    PNG
    media_image5.png
    87
    422
    media_image5.png
    Greyscale

See Cha paragraph [0020].
	Thus, barring evidence to the contrary, such as unexpected results, to have the device provide the concentration of glucose in saliva from the current measurement in about 1 minute is just due to routine optimization (most linearity and lowest detection limit) and moreover is known specific time value in the electrochemical sensor art  for displaying glucose concentration.



Addressing claim 24, the additional limitation of this claim recites a property of the device.  It has been established that when the structure and composition recited in the prior art reference is identical to that claim the claimed properties are presumed inherent.  See MPEP 2112.01.  Thus, the device of Bishop as evidenced by Inzelt and in view of  Dai, Cha, and Chen is presumed to have a dynamic range for determining glucose concentrations in saliva from 1.23 mg/dL to 247.07 mg/dL.  Moreover, this property is largely substantiated by Bishop Figure 2.  For all three sensor reaction chemistries in this figure the device can detect, for example, glucose concertation of 100 µM.  Using 
180.156 g/ml as the molecular weight of glucose, a few calculations show that 
100 µM glucose = 1.80156 mg/dL, which is within the claimed dynamic range.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see Inzelt, G. (2014). Chronoamperometry, Chronocoulometry, and Chronopotentiometry. In: Kreysa, G., Ota, Ki., Savinell, R.F. (eds) Encyclopedia of Applied Electrochemistry. Springer, New York, NY. https://doi.org/10.1007/978-1-4419-6996-5_217 (hereafter “Inzelt”) .    
        2  ibid.  
        3 See MPEP 2144.05(II).
        4  ibid.  
        5 See MPEP 2144.05(II).